Title: Isaac Briggs to Thomas Jefferson, 15 May 1817
From: Briggs, Isaac
To: Jefferson, Thomas


          
            My dear Friend,
            New York,
5 mo 15–1817
          
          I arrived here the day before yesterday—and I have this day received the appointment of surveyor for the contemplated grand Canal. My friend Thomas Eddy of this City, who has generally been in the first rank amongst his fellow citizens as an active and efficient promoter of useful and benevolent works, who has long been one of the commissioners for this particular object, andwho, though he is not now one, still retains all his wishes for its success, and the energies of his mind are still in full activity for its accomplishment. He has mentioned in conversation with me his views that the task of the ascertainment of lines, and the superintendence of the work of making the Canal would be too burdensome for one man—that the magnitude of the object would not only render expedient but necessary the employment of two Superintendents, an Engineer and a Mathematician, each in his appropriate department. I perfectly accord with him in these views—I mentioned to him Thomas Moore, a man whom I knew to be eminently qualified for such an undertaking, of a sound and discriminating mind, a judicious and practical civil Engineer, and one with whom I should be glad to act—I remarked that thou wast well acquainted with his qualifications and talents, and suggested the propriety of his addressing thee on the subject and requesting thy opinion. He alleged he had no acquaintance with thee, but if I would write he would enclose my letter in a few lines from himself.
          I know not whether Thomas Moore would accept such an appointment, but I am induced to believe the Commissioners would be liberal in their offers, and I also believe his correctness and economy to be such in the application of public money, that more would be saved by giving him a salary of $10,000 a year than by employing one less qualified for nothing.
          
            Accept, dear friend, my love and affectionate salutations.
            Isaac Briggs.
          
        